Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
The examiner for this current application at the USPTO has changed.  The new examiner of record, Examiner Jean-Louis, can be reached at 571-270-3503.

Response to Arguments
This Office Action is in response to the amendment submitted on 11/09/21. Claims 1-11 are currently pending in the application, with claims 1-4 having being withdrawn.  Accordingly, claims 5-11 are being examined on the merits herein.  

Receipt of the aforementioned amended claims is acknowledged and has been entered.  

Applicant’s argument with respect to the 112(b) or 112, second paragraph rejection has been fully considered.  Given that applicant has amended the claims to now recite a pharmaceutical composition for use in a treatment, such claims are now definite.  Consequently, the 112(b) or 112, second paragraph rejection of claims 5-8 is hereby withdrawn.  

Applicant’s arguments with respect to the 103(a) rejection of claims 5-8 over Hoffman in view of Dieter-Hofheinz have been fully considered.  Applicant argues that it 

Dieter-Hofheinz was therefore provided to demonstrate that structurally similar compounds such as BI 2536-that are also potent Plk-I inhibitors are known in the art to be administered as a 21-day treatment course utilizing 100 mg or 200 mg per course of said Plk-I inhibitors wherein such administration occurs on day 1 and day 8 wherein patients under said dosing schedules had an overall response of stable disease (see pg. 4672, col. 1, paragraph 4 and pg. 4667, col. 1, paragraph 1).  Consequently, Dieter-Hofheinz provides the motivation and suggestion to one skilled in the art to utilize compounds that are Plk-I inhibitors with said dosing schedule and would have had a reasonable expectation of success since Dieter-Hofheinz demonstrated successful treatment.  
As a result, the examiner contends that one skilled in the art would have found it obvious to utilize the Volasertib of Hoffman to treat solid tumors as taught in Hoffman and further administer in two doses since Dieter-Hofheinz teaches that patients had stable disease as the end of the 21-day treatment two doses schedules.  Thus the 103(a) rejection remains proper and is maintained.  

For the foregoing reasons, the 112(b) or second paragraph rejection is hereby withdrawn but the 103 (a) rejection remains proper.  However, in view of applicant’s amendment, the following 112(b) and modified 103 (a) Final rejections are being made.  


Claim Rejections - 35 USC § 112 (Lack of Antecedent Basis)
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 5-11 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 5-11 recite the limitation "the treatment of solid malignancies" in claim 5, line 3.  Specifically, the claim contains no earlier recitation or limitation of said term and is therefore unclear as to what element the limitation was making reference to. As a result, there is insufficient antecedent basis for this limitation in the claims.
product. Thus, for the purpose of compact prosecution the examiner is interpreting the claims to be directed to a composition.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AlA 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 5-11 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Hoffmann et al. (US 6,861,422 B2, previously cited) in view of Dieter-Hofheinz et al. (Clin Cancer Res (2010), vol.16, p.4666-4774, previously cited).

Hoffmann et al. teach dihydropteridinones of general formula I:

    PNG
    media_image1.png
    382
    320
    media_image1.png
    Greyscale


Wherein R1 and R2 denote H or C1-6 alkyl; R3 is C1-12 alkyl; R4 is C1-5 alkyloxy and Lis C6-14 aryl, R5 is piperazinylR8, n is 1, m is 1 and R8 denotes unsubstituted nitrogen substituents at R5-C1-4-alkyl-C3-10-cycloalkyl [col. 1n 50-65 and col. 2, In 1-50]. The compound is disclosed in example 112 having the following formula I:

    PNG
    media_image2.png
    442
    864
    media_image2.png
    Greyscale





Applicant defines Volasertib 
    PNG
    media_image3.png
    185
    443
    media_image3.png
    Greyscale
[p.2] and is considered a highly potent and selective inhibitor of the serine-threonine polo like kinase (PIkI) [p.1].

Hoffmann et al. do not explicitly teach administering Volasertib 50 to 200 mg and at two doses during a 21-day treatment cycle [claim 1], administering Volasertib at day 1 and at day 8 during a 21-day treatment cycle [claims 6-7] and 150 mg Volasertib are administered per day of administration [claim 8].

Dieter-Hofheinz et al. teach a phase study I of the Polo-like kinase-1 inhibitor, BI2536 in Advanced solid tumors [see entire document; instant claim 11]. BI 2536 is a highly selective and potent PIk-l inhibitor [see p. 4666-4667, col 2-1, para. 4-1]. The study comprised two parts and investigated two different BI2356 dosing schedules [see 

A person of ordinary skill in the art at the time of the invention would have found it prima facie obvious to develop a pharmaceutical composition comprising an effective amount of Volasertib for the treatment of solid malignancies because Hoffman et al. taught a pharmaceutical composition comprising Volasertib in a therapeutically effective amount for the treatment of solid tumors in a patient.  Motivation to formulate Volasertib into a pharmaceutical composition would have come from the fact that Hoffman et al. taught pharmaceutical composition comprising Volasertib and states that it is useful for the treatment of solid tumors by administering a therapeutically effective amount. Thus, the Hoffman et al. render obvious the instantly claimed pharmaceutical composition.

In regards to the limitation that Volasertib is administered two doses during a 21-day treatment cycle and wherein administering Volasertib at day 1 and at day 8 during a 21-day treatment cycle as recited in claims 5-7. Hoffman et al. taught administration of a pharmaceutical composition comprising Volasertib for the treatment of solid tumors. 
Dieter-Hofheinz et al. demonstrate a method of administering intravenously a PIk-I inhibitor to patients suffering from advanced solid malignancies in day 1 and at day 8 of a 21-day treatment course. The skilled artisan would have been motivated to use/ implement the instantly claimed pharmaceutical composition in a treatment protocol to a patient that suffers from solid tumor cancer because Hoffman et al. taught that Volasertib composition is a suitable compound that it is use for the treatment of solid tumors, and Dieter-Hofheinz et al. taught that PIk-I inhibitor is used for the treatment of advanced solid tumors in day 1 and 8 of a 21-day treatment protocol. Both Hoffman et al .and Dieter-Hofheinz et al. demonstrate that pharmaceutical compositions comprising PIk-I inhibitors can be used in the treatment of solid tumors. Dieter-Hofheinz et al. render obvious the instantly claimed protocol of administration because it explicitly states that a PIk-I inhibitors can be administered to a patient at day 1 and 8 (i.e., two days and thus in two doses) in a 21-day treatment for solid tumor. In addition, the skilled artisan would have had motivation and instruction to substitute other types of PIk-I inhibitors in a regimen of administration on day 1 and 8 of a 21-day treatment because Hoffman et al. disclose that the compounds are considered to have PIk-I inhibition activity. Therefore, there would have been sufficient motivation to try other PIk-I inhibitors compositions using the instantly claimed treatment course from the fact that Volasertib is useful to treat solid tumors as taught by Hoffman et al. and Dieter-Hofheinz et al.  Further, the skilled artisan would have found ample motivation and instruction to modify Hoffman et al. since both references are directed to using PIk-| inhibitors (i.e., 

In regards to the limitation wherein administering Volasertib 50 to 200 mg and administration of 150 mg of Volasertib per day of administration as recited in claims 5-7 and 8, Hoffman et al. demonstrate that the compounds of formula (I) including Volasertib having PIk-I inhibitory activity suggest administering to a patient in an amount of 1-1000 mg per hour, preferable 5-500mg for treatment of solid malignancies and formulating a pharmaceutical compositions to meet the suggested dosages. The skilled artisan would have had motivation to formulate a pharmaceutical composition of Volasertib in the amounts instantly claimed since Hoffman et al. taught an overlapping range that is suitable for the treatment of solid tumors. Further, motivation to use the instantly claimed amounts in a pharmaceutical composition would have resulted from the fact that Hoffman et al. suggest that 1-100mg or 5-500mg can be formulated into pharmaceutical compositions since the amounts disclosed are suitable to be administered to a patient. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. /n re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) MPEP § 2144.05 (I).

prima facie obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Hoffman et al., in combination with Dieter-Hofheinz et al., and arrived at the claimed invention with reasonable expectation of success. Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art at the time of the invention.
Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/SAMIRA J JEAN-LOUIS/
Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
03/03/2022